Citation Nr: 1717894	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-32 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for tinnitus. 

4.  Entitlement to service connection for tinnitus. 

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a cervical spine disability.

6.  Entitlement to service connection for a heart disability, to include a stroke. 



REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active duty from January 1984 to December 1992.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  By that rating action, the RO determined that new and material evidence had not been received to reopen previously denied claims for service connection for a bilateral hearing loss disability and tinnitus.  The Veteran appealed this rating action to the Board. 

By a November 2012 decision, the Board dismissed the issues of whether new and material evidence had been received to reopen previously denied claims for service connection for a bilateral hearing loss disability and tinnitus.  A February 2015 Board order vacated the November 2012 order.  The new and material evidence issues were most recently before the Board in April 2015.  At that time, the Board remanded these matters to the RO; specifically, to have the RO schedule the Veteran for a video conference hearing before a Veterans Law Judge.  Thereafter, in February 2017, the Veteran testified on these matters before the undersigned.  A copy of the hearing transcript has been associated with the electronic record. 

As to the issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for a cervical spine disability and entitlement to service connection for a heart disability, to include a stroke, in April 2015 and February 2017, the Veteran submitted VA Forms 21-0958, Notices of Disagreement, that expressed disagreement with March 2015 and April 2016 rating decisions, respectively.  By these rating actions, the RO declined to reopen a previously denied claim for service connection for a cervical spine disability and denied service connection for a heart disability, to include residuals of a stroke, respectively.  The RO has not issued Statements of the Case (SOCs) addressing the above-cited new and material evidence and service connection issues.  Therefore, these issues must be remanded for issuance of SOCs.  Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In the decision below, the Board will, in part, reopen the previously denied claims for service connection for a bilateral hearing loss disability and tinnitus.  The Board will grant the claim for service connection for tinnitus and remand the underlying claim for service connection for a bilateral hearing loss disability, as well as the issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for a cervical spine disability and entitlement to service connection for a heart disability, to include a stroke, to the Agency of Original Jurisdiction (AOJ) for additional development, as outlined in the REMAND portion of the decision below.  As to the issues remanded herein, A will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  By a final and unappealed August 2005 rating decision, the RO determined the new and material evidence had not been received to reopen previously denied claims for service connection for a bilateral hearing loss disability and tinnitus.  

2.  Evidence added to the record since the RO's final August 2005 rating decision relates to unestablished facts necessary to substantiate the underlying claims for service connection for a bilateral hearing loss disability and tinnitus.

3.  The Veteran served as an aircraft maintenance specialist during military service in the United States Air Force.

4.  The record contains competent medical and lay evidence indicating that the Veteran's tinnitus is causally related to his noise exposure as an aircraft maintenance specialist during military service.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision, wherein the RO, in pertinent part, determined that new and material evidence had not been received to reopen previously denied claims for service connection for a bilateral hearing loss disability and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the final August 2005 rating decision is new and material, and the claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Evidence received since the final August 2005 rating decision is new and material, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the Board's favorable disposition of its decision to reopen previously denied claims for service connection for a bilateral hearing loss disability and tinnitus and grant service connection for tinnitus, the Board finds that all notification and development action needed to render a fair decision on these aspects of these claims has been accomplished.

II. Merits Analysis

a.  New and Material Evidence Analysis

The Veteran seeks to reopen previously denied claims for service connection for a bilateral hearing loss disability and tinnitus.  After a brief discussion of the laws and regulations governing new and material evidence claims, the Board will analyze the merits of the claims. 

By a final August 2005 rating action, the RO, in part, declined to reopen previously denied claims for service connection for a bilateral hearing loss disability and tinnitus on the basis that there was no evidence that the Veteran had a bilateral hearing loss disability for VA compensation purposes or that he had complained of having tinnitus when examined by VA in May 2005.  The Veteran was informed of the RO's August 2005 decision that same month, but he did not appeal.  There was also no relevant evidence added to the record during the applicable one year appeal period.  The RO's August 2005 rating action is, therefore, final.  38 U.S.C.A. § 7105.

The Veteran's petition to reopen his previously denied claims for service connection for a bilateral hearing loss disability and tinnitus was received by the RO in February 2009.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in February 2009). 

Evidence received since the RO's final August 2005 rating decision includes, in pertinent part, a September 2009 report, prepared by T. B., a private audiologist.  A review of that report reflects that the Veteran gave a history of having been exposed to noise while serving as an aircraft mechanic on the flight line during service.  The Veteran also complained of intermittent left ear tinnitus.  T. B. opined that it was more likely that the Veteran's tinnitus and ultra-high frequency hearing loss were directly connected to military service.  (See September 2009 report, prepared by T. B.)  T. B.'s September 2009 report is new because it was not of record at the time of the RO's final August 2005 rating action.  It is also material.  It is material because it relates to an unestablished fact necessary to substantiate the claims, namely evidence that the Veteran complained of tinnitus and provides a medical opinion as to the cause of the Veteran's current tinnitus and hearing loss complaints, an element that had not been established when VA determined that no new and material evidence had been received to reopen the previously denied claims for these disabilities in August 2005.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and material evidence has been received and the claims for service connection for a bilateral hearing loss disability and tinnitus are reopened as the new and material evidence raises a reasonable possibility of substantiating the claims.  Having reopened the claims, the Board will address the claim for service connection for tinnitus on the merits in the analysis below and remand the underlying claim for service connection for a bilateral hearing loss disability to the AOJ for additional development in the remand following the decision. 

b.  Service Connection-Tinnitus 

The Veteran seeks service connection for tinnitus.  He maintains that he has tinnitus as a result of having worked as an aircraft mechanic on the flight line during military service.  After a discussion of the laws and regulations governing service connection, the Board will analyze the merits of the claim. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, including "[o]ther organic diseases of the nervous system," such as tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system, which includes, but is not limited to, tinnitus.  Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  Thus, the theory of continuity of symptomatology applies to the underlying claim for service connection for tinnitus discussed in the analysis below. 

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane)".  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  59 Fed. Reg. 17, 297 (April 12, 1994).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Regarding Hickson element number one (1), evidence of a current disability, the Veteran was diagnosed with tinnitus by T. B., a private audiologist, in September 2009.  Thus, Hickson element (1) has been satisfied.  

Regarding Hickson element (2), in-service disease or injury, the Veteran's DD 214 reflects that his military occupational specialty (MOS) was an aircraft maintenance specialist in the United States Air Force.  While there are no complaints of tinnitus during the Veteran's time in service, his MOS is consistent with his complaints of acoustic trauma in service.  Furthermore, the Board finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noises during service and that he has suffered from tinnitus since that time.  See Davidson, supra; Buchanan, supra; Jandreau, supra.  Therefore, the Board concedes that the Veteran was exposed to loud noise during service.  Thus, Hickson element number (2), in-service disease or injury, has been met. 

With respect to crucial Hickson element (3), nexus to military service, the medical evidence of record consists of VA and private medical opinions both for and against the Veteran's claim, respectively.

Evidence against the claim includes a May 2005 VA audiological examination report.  During that examination, the Veteran denied having had tinnitus.  The Veteran reported that during service, he was an aircraft mechanic but that ear protection was offered and used routinely.  The Veteran related that he was exposed to post-service occupational noise exposure as an automotive mechanic.  He denied using hearing protection.  (See May 2005 VA audiological examination report). 

Evidence in support of the appeal includes a September 2009 report, prepared by T. B., a private audiologist.  A review of that report reflects that the Veteran gave a history of having been exposed to noise while serving as an aircraft mechanic on the flight line during service.  The Veteran also complained of intermittent left ear tinnitus.  T. B. opined that it was more likely that the Veteran's tinnitus and ultra-high frequency hearing loss were directly connected to military service.  (See September 2009 report, prepared by T. B.)  The Board notes that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  It appears that the T. B. provided a conclusory statement without providing any support therefore.  Accordingly, T. B.'s September 2009 opinion lacks probative weight.   

In the present case, the Board concludes that the evidence is at least in equipoise and entitlement to service connection for tinnitus must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Further, the Board notes that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, the Board finds that because the presence of this disorder is not a determination "medical in nature" it is therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.

Therefore, with granting the Veteran the benefit of reasonable doubt in this matter, the Board concludes that service connection for tinnitus is warranted because the record contains medical evidence of a current disability, evidence of the in-service incurrence of an injury, and medical evidence of a nexus between the in-service injury and the current disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016); Hickson, supra.


ORDER

New and material evidence having been received, the claim for service connection for a bilateral hearing loss disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a bilateral hearing loss disability is reopened; service connection for tinnitus is granted.  


REMAND

The Board finds that additional substantive development is necessary prior to further appellate consideration of the claim for service connection for a bilateral hearing loss disability. Specifically, the AOJ should obtain outstanding VA treatment records.  In addition, a remand is necessary to have the AOJ issue a SOC addressing the issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for a cervical spine disability and entitlement to service connection for a heart disability, to include a stroke.  The Board will discuss each reason for remand below.

a.  VA treatment records

During the February 2017 hearing before the undersigned, the Veteran testified that he sought treatment for his hearing loss once a year from the VA outpatient clinic in Brick, New Jersey.  (Transcript (T) at page (pg.) 11).  While treatment records from this VA facility dated through March 2009 are of record, recent reports are absent.  As these records might contain evidence reflecting that the Veteran has a bilateral hearing loss disability for VA compensation purposes that is related to service in accordance with 38 C.F.R. § 3.385 (2016), they should be secured on remand.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  (Parenthetically, the Board observes that the Veteran submitted private audiological evaluation reports, dated in September 2009 and February 2017.  These reports, however, do not include a speech discrimination test using the Maryland CNC Test as required for VA hearing impairment rating purposes.  See 38 C.F.R. § 4.85(a) (2016).  Accordingly, the Board finds the hearing tests conducted in September 2009 and February 2017 to be inadequate in evaluating the Veteran's service connection claim)). 

b.  Manlincon Concerns

As to the issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for a cervical spine disability and entitlement to service connection for a heart disability, to include a stroke, in April 2015 and February 2017, the Veteran submitted VA Forms 21-0958, Notice of Disagreement, that expressed disagreement with the March 2015 and April 2016 rating decisions, respectively.  By those rating actions, the RO declined to reopen a previously denied claim for service connection for a cervical spine disability and denied service connection for a heart disability, to include residuals of a stroke, respectively.  The RO has not issued SOCs addressing the above-cited new and material evidence and service connection issues.  Therefore, these issues must be remanded for issuance of SOCs.  Manlincon, supra.  

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant treatment records pertaining to the Veteran's treatment for bilateral hearing loss, to include, but not limited to, audiological evaluation reports from the VA outpatient clinic in Brick, New Jersey, dated from March 2009 to the present   Associate those documents with the Veteran's electronic record.  If any of the requested records are unavailable and it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the electronic record and the Veteran and his agent should be so notified.

2.  If and only if the above-cited treatment records reflect that the Veteran has a bilateral hearing loss disability for VA compensation purposes, should he be scheduled for a VA audiological evaluation.  The purpose of the examination is to determine the nature and etiology of the Veteran's bilateral hearing loss disability. 

The examiner is requested to provide a response to the following question:  Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is causally connected to his period of active service, to include whether his confirmed noise exposure while serving as an aircraft maintenance specialist in the USAF caused a delayed onset of hearing loss?

Advise the examiner that the Veteran's lay reports of his history and symptoms, as well as T. B.'s September 2009 report that is supportive of the claim, must be considered in rendering the requested opinion.

A full explanation must be provided for any opinion rendered.  If the examiner advises that the requested opinion cannot be provided, an explanation of why not must be provided, to include what additional information, if any, would be needed to provide the requested opinion.

3.  Issue the Veteran SOCs as to his appeals for whether new and material evidence has been received to reopen a previously denied claim for service connection for a cervical spine disability and entitlement to service connection for a heart disability, to include a stroke. These issues should not be certified or returned to the Board unless the Veteran or his agent submits a timely substantive appeal. 

4.  After all of the above is complete, the AOJ shall review the claim for service connection for a bilateral hearing loss disability de novo, to include consideration of and application of 38 U.S.C.A. § 1154(a) (West 2014).  If the decision remains in any way adverse to the Veteran, issue him and his agent a Supplemental Statement of the Case.  Then, if all is in order, return the appeal to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


